In a coram nobis proceeding, defendants appeal from an order of the ‘Supreme Court, Kings County, entered March 27, 1963, which denied without a hearing their application to vacate as to each of them a judgment of the former County Court, Kings County, rendered June 24,1958 after a jury trial, convicting them of attempted robbery in the first degree, and imposing sentence. The judgment of conviction was previously affirmed 'by this court (7 A D 2d 1017). Order reversed on the law and the facts, and application remitted to the Supreme Court, Kings County, for a hearing of the issues and for a determination based upon the proof adduced at such hearing. In our opinion, the defendants’ present papers: (a) raise issues which were never determined at 'the bearing conducted upon the defendants’ previous coram nobis application (see 14 A D 2d 917); and (lb) reveal the existence of evidence which is of sufficient substance to warrant a he’aring upon such issues. Ughetta, Acting P. J., Christ, Brennan, Hill and Babin, JJ., concur,